DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on July 9, 2021 and January 20, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.
The information disclosure statement filed March 9, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the missing information referred to therein has not been considered.  Specifically, cited foreign patent document no. 3 (JP 2015179230) has not been submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 15, and 16 of U.S. Patent No. 11,061,213 in view of Hara et al. (US Pub. 2004/0141065) and Goldenberg et al. (US Patent 10,070,060). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 21:
Application 17/371,732
Patent 11,061,213
Claim 21
Claim 1, 7, 8
21. An optical system, comprising: 
a first light folding element; 
a second light folding element; and 
a lens system located between the first light folding element and the second light folding element, 
1. An optical system, comprising: 
a first light folding element; 
a second light folding element; and 
a lens system located between the first light folding element and the second light folding element, …

wherein F-number of the lens system is less than or equal to 2.4, wherein the lens system includes a lens stack comprising: 

7. …wherein F-number of the lens system is less than or equal to 2.4,… 


8. … wherein F-number of the lens system is less than or equal to 2.4,…

a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 
a fourth lens element with a meniscus shape to correct field curvature; or

7.   …the lens stack consists of four lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 

a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 


a fourth lens element with a meniscus shape to correct field curvature; …

a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 
a fourth lens element with an aspheric shape configured as an air- space doublet with the third lens element to correct chromatic aberration and field curvature; and 
a fifth lens element with a meniscus shape to correct field curvature; 

8.     …the lens stack consists of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 

a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 


a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature; and 



a fifth lens element with a meniscus shape to correct field curvature; …

wherein the first light folding element redirects light from an object field from a first axis to the lens system on a second axis; 
wherein lens elements in the lens stack receive the light and refract the light to the second light folding element; 

wherein the second light folding element redirects the light from the second axis onto a third axis to form an image of the object field at an image plane; and 
wherein the lens system is movable on two or more axes independently of the first and second light folding elements.  

1.  ….wherein the first light folding element redirects light from an object field from a first axis to the lens system on a second axis; 
wherein the lens elements in the lens stack receive the light through the aperture stop and refract the light to the second light folding element; 
wherein the second light folding element redirects the light from the second axis onto a third axis to form an image of the object field at an image plane; and 
wherein the lens system is movable on two or more axes independently of the first and second light folding elements.



In view of the foregoing, Claim 21 of the pending application is an obvious variant and encompassed by the combination of claims 1, 7 and 8 of US Patent 11,061,213.

Regarding claims 22-23 and 25-26:
With respect to claims 22-23 and 25-26, these claims further include limitations that the first and second light folding elements are prisms, the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system.
However, the Examiner notes that in analogous art, Hara et al. (US Pub. 2004/0141065) discloses an imaging device in which first and second light folding elements are prisms (paragraph 0113), the lens system is movable on the second axis to provide autofocus functionality for the optical system (paragraphs 0059, 0062-0063, 0072), and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system (paragraphs 0113-0114).  Hara teaches that the use of an imaging system having a first and second light folding prism, in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system is preferred in order to provide a focused image that is optically stabilized (paragraphs 0072, 0113-0114).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include first and second light folding elements that are prisms, and in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system in order to provide a focused image that is optically stabilized, as taught by Hara.

Regarding claim 24:
With respect to claim 24, this claim further include limitation that the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system.
However, the Examiner notes that in analogous art, Goldenberg et al. (US Patent 10,070,060) discloses an imaging device in which the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system (column 6, lines 19-61, figure 4: 402, “OIS”, and figure 5: 502, “OIS”).  Hara teaches that the use of an imaging system having a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system is preferred in order to correct yaw, pitch, and roll motions (column 6, lines 19-61).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system  in order to correct yaw, pitch, and roll motions, as taught by Goldenberg.

Regarding claim 27:
Application 17/371,732
Patent 11,061,213
Claim 27
Claim 10, 15, 16
27. A camera, comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor; 
a first light folding element that redirects light received from an object field from a first axis to a second axis; 
a lens system that includes a lens stack that refracts the light on the second axis, 



10. A camera, comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor; 
a first light folding element that redirects light received from an object field from a first axis to a second axis; 
a lens system that includes a front aperture stop and a lens stack having four or five refractive lens elements that refract the light on the second axis, …
wherein F-number of the lens system is less than or equal to 2.4, wherein the lens stack comprises:
15. …wherein F-number of the lens system is less than or equal to 2.4,… 


16. … wherein F-number of the lens system is less than or equal to 2.4,…

a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 
a fourth lens element with a meniscus shape to correct field curvature; or 

15.   …the lens stack consists of four lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 

a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 


a fourth lens element with a meniscus shape to correct field curvature;…

a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 
a fourth lens element with an aspheric shape configured as an air- space doublet with the third lens element to correct chromatic aberration and field curvature; and 
a fifth lens element with a meniscus shape to correct field curvature; 

16.     …the lens stack consists of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 

a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 


a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature; and 



a fifth lens element with a meniscus shape to correct field curvature; …

a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor; and 
an actuator component configured to move the lens system on two or more axes independently of the first and second light folding elements.  
10.  …a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor; and 
an actuator component configured to move the lens system on two or more axes independently of the first and second light folding elements.



In view of the foregoing, Claim 27 of the pending application is an obvious variant and encompassed by the combination of claims 10, 15 and 16 of US Patent 11,061,213.

Regarding claims 28-29 and 31-33: 
With respect to claims 28-29 and 31-33, these claims further include limitations that the first and second light folding elements are prisms, the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator.
However, the Examiner notes that in analogous art, Hara et al. (US Pub. 2004/0141065) discloses an imaging device in which first and second light folding elements are prisms (paragraph 0113), the lens system is movable on the second axis to provide autofocus functionality for the optical system (paragraphs 0059, 0062-0063, 0072), and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator (paragraphs 0113-0114).  Hara teaches that the use of an imaging system having a first and second light folding prism, in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator is preferred in order to provide a focused image that is optically stabilized (paragraphs 0072, 0113-0114).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include first and second light folding elements that are prisms, and in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator in order to provide a focused image that is optically stabilized, as taught by Hara.

Regarding claim 30:
With respect to claim 30, this claim further include limitation that the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system.
However, the Examiner notes that in analogous art, Goldenberg et al. (US Patent 10,070,060) discloses an imaging device in which the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system (column 6, lines 19-61, figure 4: 402, “OIS”, and figure 5: 502, “OIS”).  Hara teaches that the use of an imaging system having a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system is preferred in order to correct yaw, pitch, and roll motions (column 6, lines 19-61).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system  in order to correct yaw, pitch, and roll motions, as taught by Goldenberg.

Regarding claim 34:
Application 17/371,732
Patent 11,061,213
Claim 34
Claim 10, 15, 16
34. A device, comprising: 
one or more processors; 
one or more cameras; and 
a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras; 
wherein at least one of the one or more 

cameras is a camera comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor; 
a first light folding element that redirects light received from an object field from a first axis to a second axis; 
a lens system that includes a lens stack that refracts the light on the second axis, 













10. A camera, comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor; 
a first light folding element that redirects light received from an object field from a first axis to a second axis; 

a lens system that includes a front aperture stop and a lens stack having four or five refractive lens elements that refract the light on the second axis, …
wherein F-number of the lens system is less than or equal to 2.4, wherein the lens stack comprises:
15. …wherein F-number of the lens system is less than or equal to 2.4,… 


16. … wherein F-number of the lens system is less than or equal to 2.4,…

a set of four lens elements with refractive power, in order from an object side of the lens system to an image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 
a fourth lens element with a meniscus shape to correct field curvature; or 

15.   …the lens stack consists of four lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; and 

a fourth lens element with a meniscus shape to correct field curvature;…

a set of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 
a second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 
a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature; and 
a fifth lens element with a meniscus shape to correct field curvature; 

16.     …the lens stack consists of five lens elements with refractive power, in order from the object side of the lens system to the image side of the lens system: 
a first lens element with positive refractive power for converging light; 

the second lens element with positive refractive power for converging light; 
a third lens element with negative refractive power and an aspheric shape to correct chromatic aberration and field curvature; 

a fourth lens element with an aspheric shape configured as an air-space doublet with the third lens element to correct chromatic aberration and field curvature; and 

a fifth lens element with a meniscus shape to correct field curvature; …

a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor; and 
an actuator component configured to move the optical system on two or more axes independently of the first and second light folding elements.  

10.  …a second light folding element that redirects the light refracted by the lens system from the second axis to a third axis to form an image of the object field at an image plane at or near a surface of the photosensor; and 
an actuator component configured to move the lens system on two or more axes independently of the first and second light folding elements.



In view of the foregoing, claims 34 of the instant application are substantially identical claims 10, 15, and 16 of US Patent 11,061,213, as indicated above, with the exception that claim 34 of the instant application further include limitations of a processor and memory containing instructions that cause the processor to perform the operations.  However, the Examiner notes that the use of a processor and memory containing a program to control the operation of an image processing apparatus are routinely used, and within the knowledge of one of ordinary skill in the art.

Regarding claims 35-36 and 38-40 :
With respect to claims 35-36 and 38-40, these claims further include limitations that the first and second light folding elements are prisms, the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator.
However, the Examiner notes that in analogous art, Hara et al. (US Pub. 2004/0141065) discloses an imaging device in which first and second light folding elements are prisms (paragraph 0113), the lens system is movable on the second axis to provide autofocus functionality for the optical system (paragraphs 0059, 0062-0063, 0072), and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator (paragraphs 0113-0114).  Hara teaches that the use of an imaging system having a first and second light folding prism, in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator is preferred in order to provide a focused image that is optically stabilized (paragraphs 0072, 0113-0114).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include first and second light folding elements that are prisms, and in which the lens system is movable on the second axis to provide autofocus functionality for the optical system, and that one or both of the light folding elements can be translated and/or tilted with respect to the second axis independently of the lens system using an actuator in order to provide a focused image that is optically stabilized, as taught by Hara.

Regarding claim 37:
With respect to claim 37, this claim further include limitation that the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system.
However, the Examiner notes that in analogous art, Goldenberg et al. (US Patent 10,070,060) discloses an imaging device in which the lens system is movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system (column 6, lines 19-61, figure 4: 402, “OIS”, and figure 5: 502, “OIS”).  Hara teaches that the use of an imaging system having a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system is preferred in order to correct yaw, pitch, and roll motions (column 6, lines 19-61).  Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to include a lens system that movable on one or more axes orthogonal to the second axis to provide optical image stabilization functionality for the optical system  in order to correct yaw, pitch, and roll motions, as taught by Goldenberg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697